Citation Nr: 1400710	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-00 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for low back condition, diagnosed as a chronic lumbosacral strain.

2.  Entitlement to service connection for a right knee condition.

 3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to the benefit currently sought on appeal.

Two buddy statements that have not been considered by the RO have been added to the record subsequent to the October 2011 statement of the case.  These statements essentially reiterate that the Veteran has had pain in his back and knees since service, a fact that the Board acknowledges and accepts.  As the matter of whether the Veteran has pain in his back and knees is not a fact in dispute, the statements are not pertinent and do not require the RO to issue a supplemental statement of the case reviewing that evidence.  38 C.F.R. §§ 19.31(b)(1), 19.37, 20.1304(c). 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The Board has reviewed the VVA file and determined that documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's low back disability had its onset in service. 

2.  The evidence of record does not show that the Veteran has a right or left knee disability that is related to active duty service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, diagnosed as a chronic lumbosacral strain, have been met.  38 U.S.C.A. §  1110 (West 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §  1110 (West 2012); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §  1110 (West 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, including medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA's duty to notify was satisfied by way of a letter sent to the Veteran in December 2009 prior to the rating decision in August 2010.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board finds that the notice requirements pertinent to the issues on appeal have been met. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available service treatment records have been associated with the claims file and the RO assisted the Veteran in obtaining post-service treatment records and any indicated available private treatment medical records.  Moreover, the Veteran has been afforded a VA joint examination in February 2010 with an addendum opinion provided in June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.
 
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).  

Low Back Disability

The Veteran claims that his back disability is related to his active service.  He stated  that as a parachutist for the army, he "made between 30 and 35 jumps...with full pack and equipment" and that the "aggregate of these landings" led to the pain he has experienced in his back since service.   

The Veteran underwent a VA joints examination in February 2010 after which he was diagnosed with "chronic lumbosacral strain."  Physical examination revealed 
". . . some tenderness paraspinal and midline on palpation of the lower back." Contemporaneous X-rays of the lumbar spine revealed:  "Normal lumbar spine.  Anatomic alignment and normal vertebral body heights and disc spaces."  The examination report recounted the Veteran's history of low back pain that began in "the late part of 2005" and "gradually the frequency of the pain has increased."  On his post-deployment report of medical assessment from November 2007, the Veteran reported that his "lower back aches often."  After a review of the case file, a history provided by the Veteran, and an examination, the VA examiner stated that it would be "mere speculation" to "consider his current...lower back condition as permanently aggravated or caused by his service."  

While the X-rays revealed no pathology affecting the lower spine, physical examination of the lower back revealed objective evidence of tenderness upon palpation.  Moreover, the diagnosis of "chronic lumbosacral strain" is a ratable disability under VA regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code.  Therefore, under the circumstances of this case, while there is no identified underlying pathology revealed by X-rays, the diagnosis of chronic lumbosacral strain is supported by objective manifestations observed by the examiner during physical examination.  This fulfills the current diagnosis requirement of service connection.

Under certain circumstances, lay evidence can establish both a diagnosis of a condition and its medical etiology.  See  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran reported back pain since service that was ultimately diagnosed as a chronic lumbosacral strain.  A claimant is competent to provide lay statements of observable symptoms of a disability, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements regarding symptoms, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  After carefully reviewing the evidence on file, the Board finds no adequate basis to reject the competent lay testimony that is favorable to the Veteran based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

While the evidence favorable to the Veteran is not unequivocal, it has nonetheless placed the record at least in relative equipoise.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, entitlement to service connection for a low back disability is warranted. 

Bilateral Knee Condition

The Veteran also argues that the pain in his knees is related to active service and his duties as a parachutist.  

The Veteran's service treatment records include treatment for a possible "right knee strain" in May 2005.  Additionally, the Veteran noted that his knees "ache and get stiff sometimes (morning, after short runs)" on his post-deployment report of medical assessment from November 2007.  The Veteran underwent X-rays of both knees in May 2008 during which the examiner found "normal bilateral knees" with "no evidence of a fracture, dislocation, or other abnormality.  No evidence of a joint effusion or significant arthritic change is identified."  
  
During the February 2010 VA joint examination, the Veteran reported that "he started having pain around the knees sometime in about 2005 but mostly present on running."  He also stated that the pain "is mostly brought on by running more than usual, like 3 miles or so."  The VA examiner concluded that the Veteran had "bilateral runner's knees," acknowledging that the Veteran experiences knee pain after running "3 miles or more."  The examiner opined that it would be "mere speculation" to "consider his current bilateral knee condition...as permanently aggravated or caused by his service."  

The Veteran has submitted multiple statements regarding the pain in his knees.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this regard, there is no evidence of treatment, pathology, or a bona fide diagnosis involving either of the knees.  The Board finds that a "diagnosis" of "bilateral runner's knees" is not a description of a chronic disability that can be service-connected under the laws and regulations of VA.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Given the foregoing, the Veteran is not shown to have a bilateral knee disability, and the claim must be denied. 

In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is granted. 

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


